Exhibit 10.21

 

July 22, 2005

 

Mr. A. Wayne Lewis

Executive Vice President

Valley Financial Corporation

36 West Church Avenue

Roanoke, Virginia 24011

 

Re: Retirement

 

Dear Wayne:

 

This is to acknowledge that you will retire as an officer of Valley Financial
Corporation and Valley Bank effective July 31, 2005 unless such date is extended
by mutual agreement (“Retirement Date”).

 

This letter sets forth certain agreements between us with respect to your
retirement.

 

You will remain as a director of Valley Financial Corporation and Valley Bank,
respectively, after your Retirement Date and receive normal directors’ fees
beginning on August 1, 2005. Similarly you will serve on the audit, property,
investment and charitable contributions committees of the Board for the period
that you continue to serve on each Board after your Retirement Date; provided,
however, that your service on the audit committee is not prohibited by any
applicable law, regulation or listing standards to which the company is subject
at any time and subject, further, to the Board’s adoption of a change in the
Audit Committee Charter should the same be necessary to permit your service in
the audit committee as a former executive officer.

 

On your Retirement Date, all unvested outstanding stock options you hold as of
the Retirement Date shall automatically and unconditionally become fully vested.
You will have three years from the Retirement Date within which to exercise all
outstanding options regardless of any provision to the contrary in any option
agreement between you and Valley Financial Corporation.

 

After the Retirement Date you and your family shall remain eligible to
participate in the Company’s medical, dental, vision and other employee welfare
benefit plans at your own cost to the extent that such plans are available to
employees of Valley Financial or Valley Bank and so long as you and your family
members otherwise qualify under the terms and conditions of such plans then in
effect. Nothing herein shall require the Company to maintain any employee
welfare benefit plan.



--------------------------------------------------------------------------------

Mr. A. Wayne Lewis

July 21, 2005

Page 2

 

Beginning on January 1, 2009 and on the first day of each succeeding month
thereafter, for a total of 180 months, Valley Financial will pay to you a
monthly SERP payment of $5,711.17 each, reduced by your then current social
security benefit or, if you are not then receiving a social security benefit,
your age 65 benefit.

 

Valley Financial and Valley Bank agree to permit you, after the Retirement Date,
to serve as a director on the board of any financial institution, financial
holding company, banking holding company, bank or other corporation or entity
notwithstanding any provision to the contrary in any agreement between Valley
Financial Corporation or Valley Bank and you; provided that the provisions of
Section XII B. of the Employment Agreement between Valley Financial and you
dated April 8, 1994 shall continue to apply and prohibit your service as a
director with respect to any commercial or retail banking business within the
Roanoke MSA (instead of the 100 mile radius provision of that Section which
shall not apply after the Retirement Date); provided further that in the event
that Valley Bank establishes a bank branch or any other commercial or retail
banking institution subsequently acquired by Valley Financial has a banking
office (for purposes hereof, a “Valley Office”) outside the Roanoke MSA, you
will not accept any new appointments to boards of directors of any commercial or
retail banking business with a branch within a ten mile radius of such Valley
Office and you shall promptly elect to resign from both the Valley Financial and
Valley Bank boards or resign from the board of any bank (and its holding
company) on which you may then be serving if such bank has a banking office
within a ten mile radius of such Valley Office. Nothing herein shall be
construed as permitting any management interlock which is prohibited by 12 CFR
Part 212 (Regulation L of the Board of Governors of the Federal Reserve System).
Valley Financial and Valley Bank agree to use their reasonable efforts to assist
you in obtaining approval from any federal or state banking regulator with
respect to your service on any other boards of directors not in violation of
this agreement.

 

Valley Bank acknowledges and confirms the assignment dated August 20, 2003 of
your death benefit in the amount of $462,384 under New York Life Insurance and
Annuity Corporation Policy No. 56400684 owned by Valley Bank.

 

Very truly yours,   

Ellis L. Gutshall

President and

Chief Executive Officer